DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,722,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses a valve device for implantation in a recipient vessel, said valve device comprising: an expandable support frame having a longitudinal axis, a radially compressed configuration, a radially expanded configuration, and comprising first and second connector segments disposed substantially opposite each other with respect to the longitudinal axis, and a third connector segment disposed circumferentially between the first and second connector segments with respect to the longitudinal axis, the first connector segment including substantially straight first and second struts that are substantially parallel to each other in the radially expanded configuration, the second connector segment including substantially straight third and fourth struts that are substantially parallel to each other in the radially expanded configuration, and the third connector segment defining an outwardly-projecting curve; and a bioprosthetic valve attached to the support frame along the first, second, and third connector segments, the bioprosthetic valve comprising a single leaflet and a contiguous portion of a vessel wall harvested from a multi-leaflet vascular valve, the leaflet defining a free edge and having an inside surface disposed substantially opposite the third connector segment with respect to the longitudinal axis; wherein the contiguous portion of a vessel wall harvested from a multi-leaflet vascular valve comprises a non-circumferential portion of a vessel wall harvested from a multi-leaflet vascular valve. Claim 17 further limits the outwardly-projecting curve to create a sinus region in said recipient vessel upon implantation.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 uses the term “substantially parallel” which is a terminology of relative degree, which has no basis of comparison. For this reason, it is considered broad and relatively unlimited. The examiner asserts that the claimed physical property (in this case, substantially parallel) is present in the prior art material to some extent even though it is not explicitly recited.  Therefore, the examiner hereby burdens the applicant to show that this property is not present.
Claims 5 and 6 uses the term “substantially equidistant” which is a terminology of relative degree, which has no basis of comparison. For this reason, it is considered broad and relatively unlimited. The examiner asserts that the claimed physical property (in this case, substantially equidistant) is present in the prior art material to some extent even though it is not explicitly recited.  Therefore, the examiner hereby burdens the applicant to show that this property is not present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-9 and 12-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Case et al. U.S. Publication 2006/0212111 (Figure 5A from Case et al. U.S. Publication 2010/0114296 discloses the stent structure without the graft/leaflets).
 
    PNG
    media_image1.png
    423
    373
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    446
    478
    media_image2.png
    Greyscale

Regarding Claim 1, Case et al. discloses a support frame 13 for implantation in a recipient vessel (paragraphs [0007-0008]), said support frame 13 having a longitudinal axis L and comprising: a first connector segment 40/41, a second connector segment, and a third connector 43 segment, the first connector segment 40/41 disposed substantially opposite the second connector segment with respect to said longitudinal axis (as seen in the annotated Figures 5 and 16 above), the first connector segment and the second connector segment substantially parallel to each other (as seen in the annotated Figure 5A and 16 above), the third connector segment disposed circumferentially between the first connector segment and the second connector segment with respect to said longitudinal axis, the third connector segment defining an outwardly-projecting curve extending away from the longitudinal axis (as seen in the annotated Figures above).
Regarding Claim 2, Case et al. discloses wherein the first connector segment and the second connector segment are substantially parallel to each other when implanted in said recipient vessel (as seen in the annotated Figure 5A and 7).
Regarding Claim 3, Case et al. as evidenced by Case et al. U.S. Publication 2007/0067022 A1 discloses identical support frame having a third connector 210/220 having an outwardly-projecting curve (under the curve 208) forms sinus regions 230, 232 (paragraph [0049] of extrinsic evidence Case et al.), therefore, the outwardly-extending curve in Case et al. discloses sinus regions.
Regarding Claim 4, Case et al. discloses further comprising a window portion free of a connector segment, the window portion disposed between the first connector segment and the second connector segment; and wherein the window portion is disposed substantially opposite the third connector segment (as seen in the annotated Figures 5A-7)
Regarding Claim 5, Case et al. discloses wherein the first connector segment 40/41 and the third connector segment are disposed substantially equidistant from each other (as seen in Figures 5A and 16).
Regarding Claim 6, Case et al. discloses wherein the second connector segment and the third connector segment are disposed substantially equidistant from each other (as seen in Figures 5A and 16 above).
Regarding Claim 7, Case et al. discloses a support frame for implantation in a vascular vessel (see abstract, paragraphs [0006], [0027], [0038]). Therefore, the support frame is capable of performing the intended use of the device and can be configured to be surgically implanted in said recipient vessel. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 8, Case et al. discloses wherein the third connector segment is disposed in a plane that contains the longitudinal axis (as seen in Figures 5A and 7).
Regarding Claim 9, Case et al. discloses further comprising a proximal portion (by reference #14) and a distal portion (by reference #70), the proximal portion and the distal portion connected by the first connector segment, the second connector segment, and the third connector segment (as seen in the annotated Figure 16 above).
Regarding Claims 12, 18, Case et al. discloses wherein the proximal portion (by reference #14) comprises a closed circumference; and wherein the distal portion (by reference #70) comprises a closed circumference (as seen in the annotated Figure 16 above).
Regarding Claim 13, Case et al. discloses wherein the proximal portion (by reference #14) and the distal portion (by reference #70) comprise consecutively attached ring members (as seen in the annotated Figure 16).
Regarding Claim 14, Case et al. discloses wherein the first connector segment, the second connector segment, and the third connector segment are formed of a cobalt chromium alloy (paragraph [0058]).
Regarding Claim 15, Case et al. discloses wherein the first connector segment, the second connector segment, and the third connector segment are formed from a flat wire (paragraph [0060]).
Regarding Claim 16, Case et al. discloses wherein the first connector segment, the second connector segment, and the third connector segment are formed from a single piece of material (paragraph [0060]).
Regarding Claim 17, Case et al. discloses a support frame 13 for implantation in a recipient vessel (paragraphs [0006-0008], [0027] and [0038), said support frame 13 having a longitudinal axis and comprising: a proximal portion (by reference #14), a distal portion (by reference #70), a first connector segment 40/41, a second connector segment, and a third connector segment, the proximal portion and the distal portion connected by the first connector segment, the second connector segment, and the third connector segment (as seen in the annotated Figure 16 above), the first connector segment disposed substantially opposite the second connector segment with respect to said longitudinal axis, the first connector segment and the second connector segment substantially parallel to each other when implanted in said recipient vessel, the third connector segment disposed circumferentially between the first connector segment and the second connector segment with respect to said longitudinal axis (as seen in the annotated Figure 16 above), the third connector segment defining an outwardly-projecting curve extending from the distal portion toward the proximal portion and away from the longitudinal axis (as seen in the annotated Figures 5A and 16 above). Case et al. as evidenced by Case et al. U.S. Publication 2007/0067022 A1 discloses identical support frame having a third connector 210/220 having an outwardly-projecting curve (under the curve 208) forms sinus regions 230, 232 (paragraph [0049] of extrinsic evidence Case et al.), therefore, the outwardly-extending curve in Case et al. discloses sinus regions.
Regarding Claim 19, Case et al. discloses wherein the proximal portion (by reference #14), the distal portion (by reference #70), the first connector segment, the second connector segment, and the third connector segment are formed of a cobalt chromium alloy (paragraph [0058]) and from a flat wire (paragraph [0060]).
Regarding Claim 20, Case et al. discloses a support frame 13 for implantation in a recipient vessel (paragraphs [0006-0008], [0027] and [0038), said support frame 13 having a longitudinal axis and comprising: a proximal portion (by reference #14), a distal portion (by reference #70), a first connector segment 40/41, a second connector segment, and a third connector segment, the proximal portion and the distal portion having a closed circumference and connected by the first connector segment (as seen in the annotated Figures 5A and 16 above), the second connector segment, and the third connector segment, the first connector segment disposed substantially opposite the second connector segment with respect to said longitudinal axis, the first connector segment and the second connector segment substantially parallel to each other when implanted in said recipient vessel, the third connector segment disposed circumferentially between the first connector segment and the second connector segment with respect to said longitudinal axis (as seen in the annotated Figures 5A and 16 above), the third connector segment defining an outwardly-projecting curve extending from the distal portion toward the proximal portion and away from the longitudinal axis, the proximal portion, the distal portion, the first connector segment, the second connector segment, and the third connector segment formed of a cobalt chromium alloy (paragraph [0058]) and from a flat wire (paragraph [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774